Citation Nr: 0623235	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  04-03 585	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for disability due to face, 
jaw, and collarbone injuries.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas J. Laubacher, Law Clerk


INTRODUCTION

The veteran served on active duty from January 1959 to 
October 1961, and from October 1963 to October 1967.  He also 
served in the Minnesota Army National Guard from May 1969 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied service connection for 
disability due to face, jaw, and collarbone injuries. 


REMAND

In this case, the claimant has contended that he was injured 
in a motor vehicle accident at the conclusion of a period of 
inactive duty training in August 1973.  Certain records have 
been received showing that he participated in a period of 
active duty for training from August 1 to August 18, 1973; 
however, there is no indication that the appellant 
participated in a "drill" (inactive duty training) on or 
about August 27 or August 28, 1973, when the accident 
occurred.  In April 2003, the RO sought confirmation from the 
veteran's unit regarding active duty and active duty for 
training periods, but it does not appear that information 
regarding inactive duty training for August 1973 was sought, 
or that any response was thereafter received from the unit.  
In order to better determine whether the veteran was in fact 
participating in a period of inactive duty training at the 
time of the accident, further investigation regarding his 
duty status would be helpful.  In other words, a response to 
the April 2003 letter to his unit should be sought, with the 
request modified to seek specific information regarding the 
veteran's status on August 27 and August 28, 1973.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; (3) that VA will seek to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).    

Review of the record discloses that the veteran has not been 
adequately informed as required by the VCAA.  Specifically, 
the veteran was never told what evidence was necessary to 
substantiate his claim.  He was also never specifically asked 
to provide any evidence in his possession that pertains to 
the claim as required by 38 C.F.R. § 3.159(b)(1).  The Board 
will therefore remand this appeal in order to ensure that the 
veteran receives the due process to which he is entitled in 
connection with his claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No.   
106-475, 114 Stat. 2096 (2000), is 
completed.  Specifically, the RO 
should inform the claimant of any 
information and evidence not of 
record (1) that is necessary to 
substantiate the claim, including 
specific information showing his 
duty status on August 27 and August 
28, 1973, and information showing 
that he was traveling directly to 
his home following the conclusion of 
any inactive duty training performed 
in August 1973 when the accident 
occurred; (2) that the claimant is 
expected to provide; and (3) that VA 
will seek to provide.  The RO should 
also specifically ask the veteran to 
provide any evidence in his 
possession, not already submitted, 
that pertains to the claim in 
accordance with 38 C.F.R. § 
3.159(b)(1).  See also Quartuccio, 
16 Vet. App. at 187; Dingess-Hartman 
v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The RO should also seek a 
response to the April 2003 request 
it made of the veteran's former 
unit.  The request should be 
modified to seek information 
regarding the veteran's duty status 
on August 27 and August 28, 1973.  
Thereafter, the RO should 
readjudicate the issue on appeal.  
If the benefit sought is not 
granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until contacted by the RO.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

